 LABORERS LOCAL NO. 73 625 Laborers International 
Union Local No. 73, AFL- CIO and Michael T. Blatt d/b/a Blatt Develop- ment. 32-CC- 152 August 24, 1979 DECISION AND ORDER On May 25, 1979, Administrative Law 
Judge Rus- sell L. 
Stevens issued the attached Decision in this proceeding. Thereafter, Respondent filed exceptions and a supporting brief. The General Counsel filed with the 
Board a copy of his brief 
to the Administra- tive Law Judge. Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, as amended, the Na- 
tional Labor Relations Board has delegated its 
au- thority in this proceeding 
to a three-member panel. 
The Board has considered the record and the at- tached Decision 
in light of the exceptions and briefs and has decided to affirm the rulings, findings,' and conclusions of the Administrative Law 
Judge and to adopt his recommended Order. ORDER Pursuant to Section 10(c) of the National 
Labor Relations Act, as amended, the 
National Labor Rela- tions Board adopts as its Order the 
recommended Or- der of the Administrative Law Judge and hereby or- 
ders that the 
Respondent, Laborers International 
Union Local No. 73, AFL-CIO, Stockton, California, its officers, agents, and representatives, shall take the 
action set forth in the said recommended Order. 
' Respondent has excepted to 
certain credibility findings 
made by the Ad- 
ministrative Law Judge. It is the Board's 
established policy not to 
overmle an administrative law judge's resolutions with respect to credibility unless 
the clear preponderance of all of the rclevant evidence convinces 
us that the rdutions are incorrect. Stanaivd Dy Wall Prmjucts, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cu. 1951). We have carefully 
examined the retard and find no basis for reversing 
his findings. DECISION RUSSELL L. STEVENS, Administration 
Law Judge: This 
case was heard in Stockton, California, on February 
15, 1979.' The complaint,' issued November 30, is based upon a charge filed November 28 by Michael T. Blatt d/b/a Blatt Development (herein called Blatt). The complaint alleges that Laborers International Union 
Local No. 
73, AFL-CIO All date hercinaAer are within 1978. unless stated 
to be otherwise. The complaint was amended February 5. 1979. to change paragraphs VI and Vll(a). (herein called Respondent or 
the Union) 
violated Section 8@)(4)(i) and (ii)(B) of the National Labor 
Relations Act (the Act). All parties were given full 
opportunity to participate, 
to introduce relevant evidence. to examine and cross-examine witnesses, and to argue orally. 
Briefs, which have been care- fully considered, were filed on behalf of the General Coun- 
sel and Respondent. Upon the entire 
record,) and from my observation of the witnesses and their demeanor, 1 make the following: At all 
times material herein, 
Blatt, a 
Calfornia corpora- tion with a place of busqess located in Stockton, Califor- nia, has 
been engaged in the construction business as a 
gen- eral contractor, and 
has been the general contractor at a 
construction jobsite located at 4550 Shelley Court, Stock- ton, California, 
herein called 
the jobsite. During the past 
12 months Blatt has purchased and received goods and sup- plies valued in excess 
of $50,000 directly from suppliers lo- cated outside 
the State of California. I find that Blatt, is, and at all times material herein 
has been, a person and employer engaged 
in commerce and in a business affecting 
commerce within the meanlng of Section 2(2), (6), and (7) of the Act. At all times 
material herein Inland Plumbing Company 
(Inland), Macedo Construction Company (Macedo), 
Guer- ing Painting Co. (Guering), Wilkerson Brothers, Inc. 
(Wil- kerson), Davis Landscaping, 
Inc. (Davis), and 
Bertelsen Ce- ment Co. (Bertelsen), have been engaged by Blatt as subcontractors at the jobsite. I find that Inland, 
Macedo, Guering, Wilkerson, Davis and Bertelsen are, and at all times 
material have been, 
per- sons engaged in commerce and in 
an industry affecting 
commerce within the meaning of Section 2(2), (6), and (7) of the Act. 11. THE LABOR ORGANIZATION INVOLVED Laborers International Union Local No. 73, AFL-CIO, is, and at all times 
material herein 
has been, 
a labor 
organi- zation within the meaning 
of Section 2(5) of the Act. 111. THE ALLEGED UNFAIR LABOR PRACTICES The jobsite is a cul-de-sac area with an entrance road called Shelley 
Court, opening 
onto Jamestown Street, upon 
which is situated a 
portion of 
an 86-unit apartment complex under construction 
when the controversy herein 
arose. Con- st~ction commenced the 
first week of October 1978. Blatt was the general contractor for the 
Shelley Court job. 
Blatt 'By document dated March 16. 1979, the General Counsel moved 
to correct the transcript. No opposition having 
been filed, and the motion 
hav- ing been carefully considered. 
smd motlon hereby is granted. allis background summary is based on credited, uncontradicted testi- 
mony and evidence, and upon facts 
not in dispute. 244 NLRB No. 95  626 DECISIOUS OF N.4TION.41 LABOR REL.ATIONS BOARD had nu union contract and 
had only three employees at the jobsite: Patrick Fo1ey.i n superbisor who scheduled subcon- tractor5 and who was superintendent for 
the job: ssistant Job Superintendent Bill Dossier: and Gary 
Forsythe. a 
messenger and doer of odd jobs. Foley was on the jobsite at all times when work 
was being done. lnland contracted 
with Blattqo do the rough-in and top- out plumbing 
at the jobsite. lnland was a two-man partner- ship. with seven 
employees at 
times relevant herein. 
includ- ing the two partners. The employees were covered 
by cun- tract with Plumbers and Pipe Fitters Local 492 (Plumbers). except Mitchell Brandt. who was 
a backhoe operator not covered by any union contractor. lnland 
commenced work on the jobsite October 25 with one journeyman plumber. 
one apprentice 
piumber. and Brandt. the backhoe operator. Jessie Limas, 
one of Inland's partners. 
also was 
on the job- site during work performed by lnland employees. Blatt's contract with lnland provided, inter alia, that the jobsite was to be run on a 
"reserve gate" system. 
and that. 
if Inland's employees refused 
to enter 
the jobsite because of pickets on either 
gate. such action 
would constitute a breach of 
the contract, and Blatt would have the 
option to complete the 
work lnland contracted to do, in addition to 
having a 
right of action for damages. Reserved gates were established at the cul-de-sac (gate 1, nonunion). at a point 
equidistant between Shelley 
Court and Jamestown Street 
(gate 2. nonunion), and across from Sousa Street (gate 
3. union). When Inland 
undertook work pursuant to its 
contract with Blatt, 
Brandt dug required ditches 
with the backhoe. 
lnland employees laid 
the pipe. using 
shovels to remove dirt from the 
ditch and to redistribute dirt within the ditches. to the extent required 
in order to lay pipe at the required 
grade and in the correct 
place. After 
the pipe was 
in place and connections were completed. Brandt 
then used 
a trac- 
tor to backfill the ditches. 
Foley and his employees then compacted the dirt with mechanical tampers.' On October 10 Respondent posted an informational picket at gate I, stating that 
Blatt Development was unfair. that they paid 
substandard wages, and that they hired non- 
union subcontractors. On October 23, the day Blatt and Inland signed their 
contract, Limas talked 
with Joe Winstead, business agent for the 
Plumbers, concerning the contract. On 
October 25 lnland started work at the jobsite and the following day. October 26, Limas and Foley talked with Winstead at the jobsite. On October 31 at approximately 10 a.m.. Respondent commenced picketing 
at gate 2, with a sign stating "lnland 
Plumbing Unfair Laborers 
73." On that 
day Foley talked with Bill Dorcey, head 
of the 
Trades Council (see inia): ' Individuals are refehed to herein by their last names. G.C. Exh. 3. ' Blatt's contract 
with lnland provided, infer ah, "compact~on oC all ditches by Blatt Development." Respondent attempted to establish at 
trial. and argues in its bnef. that this contractual provision unilaterally was added by Blatt after 
execution of the contract. Lawrence 
Allen. an lnland partner. 
and Foley 
testified that the provision was in the contract when 
it was agreed to by both parties. and they further testified that no person other than Blatt's 
employees did any compacting work at the jobsite. Allen and Foley 
are credited. Respondent's witnesses. Lonnie Ollison, 
testified that he saw In- land's employees compacting at the 
jobsite. Ollison was not convmcing and is not credited. Billy Joe. business 
agent for :he Concrete Workers 
Union. and Archie Thomas, Respondent's business agenL. On the day picketing began. employees 
oi Bertelsen left the jobsite at approximately 
10 a.m.. returned at lunchtime. left the jobs~te. and remained away from the 
jobsite for 3 
days. Nature of the Dispute The General 
Counsel contends that respond en:'^ pri- mary dispute was with Blatt, a nonunion 
general contractor with whom Respondent had 
been seeking a contract, and that Respondent picketed the 
jobsite for pretextual reasons to force Inland. a 
union contractor and a neutral employer. off the job in order to bring pressure 
ilpon Blatt in violation of the Act. 
Respondent contends that its primary dispute was with 
Inland. occasioned 
by Inland's plumbers doing shovel work at the jobsite that customarily was contracted for. and done by. laborers rather 
than plumbers. Respondent further con- tends that all picketing solely was directed 
to Inland, and 
was lawful. 
Foley credibly testified that Respondent 
picketed at gate 1 on October 10 with informational signs. Respondent does not dispute that 
testimony. The San Joaquin. 
Calaveras, Alpine. Amador Building Trades Council (herein the 
Council) is a labor organization with 46 delegates. At times relevant herein 
Archie Thomas, of the Laborers, 
was president 
of the council: 
William Dor- cey was secretary-business 
agent; and Joe Winstead. of the Plumbers. was treas~rer.~ Dorcey, Thomas. and Winstead were members of the executive committee. Winstead is the Plumbers' agent with whom 
lnland customarily communi- 
cates pursuant 
to its contract with the Plumbers. On 
Octo- ber 30. at Respondent's request. the council voted to sanc- tion a picket against lnland 
at the jobsite and to 
authorize payment for 
the pickeL9 Respondent denies that Winstead, 
Dorcey. and Thomas are 
Respondent's agents relative to 
events involved in 
this controversy. However, 
in view of their positions in 
the Unions 
and on the council, 
and in further view of their 
participation in picket activities, dis- 
cussed infru, it is 
found that the three individuals 
were agents of Respondent at all times relevant herein.I0 Joe Bova, one of the owners 
of J & F Stockton Plumbing. who has contracts 
with Respondent. the 
Plumbers, and the Operating Engineers (for the backhoe). testified that he bid on the 
Blatt job, and talked about it with Winstead the first part of September: We are talking about the Blatt job. the 
86 units. and he was telling 
me that he 
was getting a 
lot of 
pressure from the 
other unions. that they were all going to get 
together and make it a tough project. 
He was 
asking me if I would kind of stay away 
from the job. 
Other orficers are not involved 
herein. * Dorcey later slgned the checks that were given to pickets for 
the~r picket- ing of Inland. '0 Hoisrrng Engineers Locai Union 101 (Herman's E.wavuting. Inc.), 209 NLRB 59 (1974).  LABORERS LOCAL NO. 73 Q. (By Ms. McNoble) Did you tell him 
you had bid the job? A. 1 told him I had bid it, and I was under the 
impression I was going to do it. Q. What did 
he say to that? 
A. Naturally. he wanted me to go his way, to stay off the job. 
1 told him I had 
employees I had to keep employed, 
and bills to pay. and that I would think it over with Franz and come to a 
decision later, but not right 
now: I wouldn't tell him 
yes or no. Winstead did not 
testify at the hearing. Bova is credited. Limas testified 
that, on October 23, the day the Blatt- 
lnland contract was signed, 
he talked with Winstead and told him that the contract 
was being 
entered into: 
He informed me that he wished 
we would not sign such an agreement; that he did not want 
us to enter 
into the contract because he was under pressure 
from the other trades to 
keep plumbers off of 
the job. 
Limas further testified that Winstead stated "this job is taboo." Limas is 
credited. AlIen testified that he called Winstead on the telephone 
on October 
23 to tell him that the Blatt-Inland contract had 
been signed: Yes. I called 
Mr. Winstead and told him 
that I had 
signed the contract. 
He .stated that he wished I would not have done that. I told him I 
would like to come right down and 
talk to him in person. 1 went to his office and when I was there in 
his office, talking with him, I told him how 
I tried to get 
a hold of him earlier in the day, before 
I signed the contract, 
and he was in a Building Trades Council 
meeting. They are 
held every Monday morning, 
and that it was our un- derstanding from previous conversations 
with him that it was all right 
to bid work 
from Mike Blatt. 
He told 
me that he had made a mistake 
in letting other plumbing contractors 
do work for Michael Blatt, 
that he was under a 
lot of pressure from the Building 
Trades Council to 
keep the Union 
people from doing 
work for Michael 
Blatt, and that we shouldn't be doing 
the work for Michael Blatt 
either. The contractor who had 
done the work before 
was J & F Stockton Plumbers. Allen testified that he and Winstead further discussed the contract, and Winstead pressed his 
desire that lnland 
re- scind its contract with Blatt. Allen 
protested that he wanted the work, but agreed 
to talk with Blatt. The following day Allen told Winstead that cancellation 
of the contract could result in Blatt suing 
for damages, and thereafter Allen and Winstead talked with their attorneys. 
Allen's attorney said the contract 
was enforceable, therefore 
lnland went onto the job. Allen is 
credited. Limas testified that, on the day after Inland started 
work at the jobsite, i.e., October 26, while he was with his 
em- ployees. Winstead came onto the jobsite, "asked me how we were doing, and asked me also to be sure 
and use all union people on the 
job." Limas is 
credited. B. The Picketing Limas testified that 
he talked with Thomas at the jobsite the day belbre picketing commenced, i.e., October 30. and Thomas said lnland should have a contract 
with Respon- dent because Inland employees were 
doing a 
lot of 
laborers' work. Limas protested 
said his employees were only 
using shovels occasionally to put 
the pipe on grade, and pointed 
to Blatt's employees 
doing compaction 
work, explaining that they were employees of a 
different firm. Thomas re- plied that Inland should 
have "a signed laborers agree- 
ment" and that Limas should get in 
touch with Respondent if a contract was desired. Thomas testified, but was not questioned concerning 
Limas' testimony. Limas 
is credited. Picketing of Inland 
was commenced by Respondent at approximately 10 a.m., on October 
3 1. Foley testified 
that he saw Dorcey, 
Thomas, and a representative 
of the Con- 
crete Workers 
Union across the street from the 
picket site and went over 
to talk with them: 1 walked across the street 
and asked Mr. Dorcey why he was picketing against the plumbers, 
and he didn't really give me 
an answer. So I told him that 1 assumed it 
was because of the compaction 
problem. I offered to show him a wpy of our contract with Inland Plumbing, stating 
that Blatt Development 
was 100 percent responsible for 
the patching 
and that is why we were doing it. 
He just said, "If you are going to play those games, 
we will play games too," and just kind 
of chuckled. I said, 
"Well, there is not much I can 
do," and so 
I went back 
over to 
the job and 
talked to 
our lawyer Jim Dodds. Foley further testified that Dorcey 
was picketing with a sign for Respondent at gate 2 on November 3. Dorcey and Thomas testified, but neither 
was questioned concerning 
Foley's testimony. Foley 
is credited. Lirnas testified that he 
was working at thejobsite the day picketing commenced, and that he saw 
standing across the 
street from the 
pickets, Dorcey, 
Thomas, the concrete 
lo- cal's business agent, and Winstead. Limas testified 
that he motioned to Winstead, and: He came over, and I asked 
him what the 
picket was all about. 1 
wasn't aware at that time 
that the picket was even on 
us, that it was Inland's picket. He informed me that the 
picket was 
on Inland, and I protested that we hadn't done anything to warrant 
such a picket. 
His comment 
was, "1 told you when you took the 
job that these guys would come at you any way they can. This job was taboo; there 
is nothing that I 
can do about it." Limas is credited. Limas testified that, the day after picketing commenced, 
he asked Thomas what he had to 
do in order to 
get the picket removed, 
and Thomas replied, "sign the Laborers 
agreement." Limas asked 
if such agreements 
were common practice with plumbing employers, and he also asked 
if R & W Plumbing, 
Limas' former employer, had 
an agreement  628 DECISIONS OF NATIONAL LABOR RELATIONS BOARD with Respondent. Thomas replied yes to 
both questions1I and Limas later considered the possibility of signing 
an agreement. However. he never 
did so. Thomas testified. but was not questioned concerning Limas' testimony. However, Thomas did 
testify that R & W does not 
have a 
contract with Respondent. Limas 
is credited. Allen testified that he talked 
with Thomas the day after picketing commenced, showed him a copy of the Blatt-In- land contract, told him Inland would be responsible for 
any delays due to union 
problems, and that Inland had 
union help and needed no union laborers. Thomas said an Inland apprentice plumber 
"was doing a lot of digging," and Allen explained that some cleanillg and dirt moving was neces- sary to get the pipe in at proper grade. 
Thomas replied: He stated that 
it didn't 
matter if we needed 
a laborer at that time, but if 
we did need a 
laborer and didn't have 
a signed contract with 
him, if we ever did get to the point where we needed a 
laborer, he would like to sup- 
ply us with one. 
They then discussed the backhoe driver, 
and the possibility of a 
contract. Thomas said the pickets could 
be off 
in 15 minutes if Inland signed a 
contract. During 
the conversa- tion Thomas stated, "Michael Blatt 
was a liar and he would ultimately use-Inland 
Plumbing." Thomas testified, but was not questioned concerning 
Allen's testimony. Allen 
is credited. C. Nature of the Work in Controversy The General Counsel introduced credited 
testimony of 
several witnesses, who testified that it is customary in the area involved for 
plumbers and their apprentices to work on a relatively small scale at residential projects 
in the same 
manner that 
Inland worked at the Shelley Court jobsite, in the occasional 
use of shovels. Those witnesses included Fo- ley, Limas, Reese, Allen, Bova, and William Corder, a jour- neyman who 
is employed by Inland. Respondent's wit- nesses Ollison, Donald Soles, a plumber who worked for the Plumbers Union 
as apprenticeship coordinator 
and assist- ant business agent and Mitchell Surrell, field representative for Respondent testified that laborers are supposed to be used for 
all dirt moving required 
by plumbing installation, although the testimony 
of Soles and Mitchell was equiv- ocal. The General Counsel introduced credited 
testimony by Reese, Bova, 
and A1 McNamara, district representative 
of Operating Engineers Local 3, showing that backhoe opera- 
tors customarily 
are represented by the Operating Engi- neers and not by the Laborers. Limas, Allen, 
andCorder credibly testified that they have worked on other jobs in fashion similar 
to the work done for Blatt, i.e., with backhoe operators not under 
a Laborers' 
I' Jay Reac president and one-third shareholder 
of R & W Plumbing, credibly testified that 
he signed a Laborers' 
agreement in June 1974, but that his company has not 
employed laborers for 3 years, and, without protest by 
the Laborers. he has submitted no trust fund reports since 
1974. Reese testi- fied that Thomas and another 
Laborers' representative have asked 
him dur- ing the 
past 3 years to employ 
laborers, but that 
he does not now have 
a contract with the Laborers. 
contract, and with plumbers moving dirt in order to 
bring pipe to grade, 
and that Respondent's representative knew of such 
work, yet in 
no other instance has Respondent 
picketed or threatened 
to picket because of such work. There is nothing in the record to show that, 
other than the instance herein, Respondent ever 
has picketed, or threatened to picket, an employer who used backhoe opera- 
tors not represented by Respondent, or whose plumbers or 
plumber apprentices 
moved dirt to bring pipe to grade. 
The record, including Thomas' testimony, shows 
that several residential plumbing contractors 
in the area do not have contracts with Respondent, although some 
do. Discussion Credited testimony shows 
that Respondent, prior to 
its actions against Inland, 
posted an informational picket at the jobsite. Thereafter, Respondent sought and obtained council sanction of a picket against 
Inland. Prior to that time Inland never had been picketed 
by Respondent, al- 
though their plumbers, apprentices, and backhoe operators 
had completed approximately 
80 jobs by working in the same manner 
they worked while on the Shelley Court job- site. Further, Inland has 
not been picketed by Respondent since the Shelley 
job was completed, 
although it has per- formed approximately 
30 jobs since then. Respondent's 
picketing against Inland was commenced abruptly, and was conducted in a 
manner inconsistent with customary prac- 
tice between Inland and Respondent. Winstead made it clear to Bova early in September, to Limas on October 23, and to Allen on October 23, that the unions represented by the Council, including 
Respondent, were after Blatt. As 
Winstead told Limas, 
the Blatt job was 
"taboo." Respondent's defense, 
that it sought a contract with In- land and picketed solely for 
that reason, is not consistent with the record. (a) The Blatt job 
is the only one worked on by Inland, that was picketed 
by Respondent. (b) Credited 
testimony shows that Inland's 
work at the Shelley jobsite was carried out in a manner customary in the area. (c) Olli- 
son's testimonv concernine the manner 
in which Limas 
and " his employees worked 
at the jobsite appeared overdrawn, partially contrived, and unrealistic. That portion of Olli- 
son's testimony is given no credence. It is 
clear from Olli- son's other testimony, repeated at least once, that he was obligated to call Thomas, which he did, when Inland 
ap- peared on the jobsite. This testimony, supported through- 
out the record, establishes beyond 
any reasonable doubt that the picketing 
against Inland 
was a 
smoke screen. The picketing actually was directed toward 
Blatt, and it achieved the intended 
result, it., it kept employees 
(Bertel- sen) off the Blatt 
job. (d) Respondent 
argues that it at- tempted to obtain a contract with Inland, but that argu- ment is not convincing, since 
those attempts, if made, never were pursued; they were 
part of the 
ruse intended 
to show that Inland. 
rather than Blatt, was 
the primary 
disputant; and in any event, regardless of 
any argument Respondent possibly may have had 
with Inland, the record 
shows that at the Shelley jobsite, it was Blatt, 
not Inland, that 
Respon- dent and the other unions were after. Blatt 
was nonunion, and Respondent followed a logical course to put the heat  LABORERS LOCAL NO. 73 629 on him: find a soft spot, here Inland, in order to circumvent the proscriptions 
of the 
Act.'= IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE Respondent's activities 
set forth in section 
111, above, oc- curring in connection with the operations 
of Respondent described in section I, above, have a 
close, intimate, and 
substantial relation to trade, 
traffic, and commerce among 
the several States, 
and tend to lead to 
labor disputes bur- 
dening and obstructing commerce 
and the free flow of com- 
merce. V. THE REMEDY Having found 
that Respondent Union has engaged 
in unfair labor practices within the meaning 
of Section 8(b)(4)(i) and (ii)(B) of the Act, it 
will be recommended that 
the Board enter a 
cease-and-desist order. Upon the foregoing 
findings of 
fact, and upon the entire 
record in the case, I make the 
following: I. By picketing the 
Shelley jobsite from and after Octo- ber 31, 1978, Respondent engaged in unfair labor practices 
in vioIation of Section 
8(b)(4)(i) and (ii)(B) of the Act. 2. The aforesaid unfair 
labor practices affect commerce within the meaning 
of the Act. Upon the basis 
of the foregoing findings 
of fact, conclu- 
sions of law, and the 
entire record in the 
case, and pursuant to Section Iqc) of the Act, I hereby 
issue the following recommended: ORDER" The Respondent, Laborers 
International Union Local No. 73, Stockton, California, its 
officers, agents, and repre- sentatives, shall: 
1. Cease and desist from: (a) Engaging 
in, including, and encouraging individuals 
employed by Inland Plumbing Company, 
and by any other 
persons engaged in commerce 
or in an industry affecting 
commerce, to engage in strikes 
or refusals in 
the course of their employment to 
use, manufacture, process, transport, or otherwise handle or work on goods, articles, materials, or 
commodities or to 
perform services, with 
an object of forc- 
ing or requiring Inland Plumbing Company, 
or any other employer or persons to 
cease using, handling, or otherwise 
l2 Catpenrer's Dirtrict Council of Sunfkrn Colonado, ond its Loco1 Union 362 (Pow ComIruction Cowpony), 222 NLRB 613 (1976). and cases cited therein. I' In the event no exceptions are filed 
as provided 
by See. 102.46 of the Rules and Regulations of the National Labor Relations Board, the findings conclusions, and 
recommended Order herein shall, as provided in See. 102.48 of the Rules and Regulations, 
be adopted by the Board 
and become its findings conclwions, and Order, and all 
objections thereto shall be darned waived for all purposes. 
dealing in the products 
of any other producer, processor or manufacturer, or to cease doing business with Blatt 
Devel- opment. (b) Threatening, restraining, 
or coercing Inland 
Plumb- ing Company, or any 
other persons or firms engaged in commerce or in an industry affecting commerce with whom 
they have no primary dispute, 
where an object thereof 
is to force or require such persons 
or firms to cease doing busi- ness with Blatt 
Development, or with its customers 
and suppliers, under circumstances prohibited 
by Section 8(b)(4) of the Act. 2. Take the 
following affirmative action designed to ef- fectuate the policies of the 
Act: (a) Post in conspicuous places at its business office and meeting places, including all 
places where 
notices to 
its members customarily 
are posted, copies 
of the attached 
no- tice marked "Appendix."I4 Copies of said 
notice, to be 
fur- nished by the Regional Director for 
Region 32, 
shall, after being duly signed 
by Respondent's representative, 
be posted by Respondent immediately upon 
receipt thereof, and be maintained by it for 60 consecutive days thereafter, 
in conspicuous 
places, including all 
places where 
notices are customarily posted. Reasonable steps shall 
be taken by Re- spondent to ensure that said notices 
are not altered, defaced 
or covered by any other material. 
(b) Sign and mail a sufficient number of copies of said notice to the 
Regional Director of Region 32, for posting 
by Inland Development Company, such 
employer being 
will- ing, at all places where notices 
to their respective employees 
customarily are posted. (c) Notify the Regional Director for 
Region 32, in writ- 
ing, within 20 days from the date of this 
Order, what steps 
Respondent has taken 
to comply herewith. "In the event that this Order is enforced by a Judgment of a United 
States Court of Appeals 
the words in the notice reading "Posted 
by Order of the National Labor Relations Board" shall read "Posted Pursuant 
to a Judg- ment of the United States Court of Appeals Enforcing an Order of the Na- tional Labor 
Relations Board." APPENDIX NOTICE TO MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency 
of the United States Government 
WE WILL NOT induce or encourage any individual employed by Inland Plumbing Company, or any other person, to 
refuse to work or render services in the 
course of his 
employment, nor will we 
threaten, coerce, 
or restrain Inland Plumbing Company, 
or any other person, by picketing or any other means where, in ei- ther case, an object thereof 
is to force 
or require Inland 
Plumbing Company, 
or any other person, to cease 
doing business with Blatt 
Development. LABORERS INTERNA~ONAL UNION LOCAL NO. 73, AFL-CIO 